Citation Nr: 1618017	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 15, 2013, and a rating in excess of 20 percent effective from March 15, 2013, for residuals of a left third metatarsal fracture with plantar calcaneal spur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 1969 to September 1969 and active duty service from January 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before a Decision Review Officer in June 2008, and also testified before the undersigned Veterans Law Judge (VLJ) in July 2014; transcripts of the hearings are of record.

In a September 2014 decision, the Board, in relevant part, denied a rating in excess of 10 percent for the Veteran's residuals of a left third metatarsal fracture with plantar calcaneal spur (hereinafter referred to as the left foot fracture), prior to March 15, 2013, and granted a 20 percent rating effective from March 15, 2013.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of Board's decision that denied higher ratings for the left foot fracture and remand the issue for readjudication in compliance with directives specified.  The Court issued an order in April 2015, granting the Joint Motion, and returned the case to the Board.

In July 2015, the Board remanded this matter for additional development, pursuant to the Joint Motion.  The matter has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the hearing transcript, VA treatment records, and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.



FINDINGS OF FACT

1. Prior to March 15, 2013, the residuals of the Veteran's left foot fracture were manifested by no more than moderate injury.

2. From March 15, 2013, the residuals of the Veteran's left foot fracture have been manifested by no more than moderately severe injury.


CONCLUSIONS OF LAW

1. Prior to March 15, 2013, the criteria for a disability rating in excess of 10 percent for residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

2. From March 15, 2013, the criteria for a disability rating in excess of 20 percent for residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June 2007.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in November 2007, March 2013, and November 2015.  As a whole, the VA examiners reviewed the Veteran's claims folder, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It appears that all obtainable evidence identified by the Veteran, relative to his claims, has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In July 2015, the Board remanded this matter for additional development, pursuant to the Joint Motion, requesting that updated VA treatment records be obtained, and that the Veteran be scheduled for a VA examination to ascertain the current severity and manifestations of left foot fracture, to include whether the reported left leg and foot numbness is caused or aggravated by the service-connected left foot fracture.  Review of the record shows that there has been substantial compliance with the July 2015 remand directives as a November 2015 VA examination addressed all requested issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a May 1977 rating decision, the RO granted service connection and assigned a 0 percent rating for residuals of a left foot fracture, effective from September 22, 1976.  Thereafter, the RO granted a 10 percent rating for the left foot fracture, effective May 23, 2007. 

On a November 2007 VA examination, the Veteran's history of a fracture of the third metatarsal during service was noted.  He complained of pain in the dorsum of his left foot in the area of his third metatarsal, which was made worse with prolonged standing or walking.  He said the pain was mild and constant, but increased to moderate (6/10 on the pain scale) with prolonged standing or walking.  He said pain radiated proximally to the pretibial area of his left foot and was relieved with rest.  He said that he rarely took any medication and could function without medication.  He also said that he had pain, stiffness, weakness, and swelling of left foot both at rest and with standing and walking.  He reported that he had not had any treatment for the left foot.  On objective examination, the left foot was tender to palpation to the dorsum of the left metatarsal as well as the plantar aspect of the left heel.  There was no active motion of the metatarsophalangeal joint of the great toe.  The Veteran's gait was normal and there was no evidence of flatfeet or deformity.  Palpation of the plantar surface of the left foot revealed slight tenderness and no tenderness on the right.  Dorsiflexion of all toes produced some pain in some of the toes.  Palpation of the metatarsal head of the left toe produced slight tenderness with no tenderness on the right.  There was no evidence of hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus deformity.  The Veteran did not have limited function for standing or walking and was not wearing any type of corrective shoe wear.  X-rays of the left foot revealed an old, healed fracture of the third metatarsal and a large plantar calcaneal spur. 

A January 2008 VA Rheumatology clinic note reflects that the Veteran denied having any frank joint pain.  He said he had occasional ankle swelling and a history of plantar fasciitis, but he did complain of any symptoms attributable to the left foot fracture.  X-rays of the feet were within normal limits.  

At a June 2008 DRO hearing, the Veteran testified he had "a tremendous amount of discomfort" in the left foot, and that he tried to work through it and stretch it.   

On a VA examination on March 15, 2013, the Veteran reported that he fractured his left third metatarsal during service and that the condition had stayed the same since then, which he described as "pretty much numb except for the bottom of the big toe."  On physical examination, there was evidence of metatarsalgia on the left side.  He also had hallux valgus with no symptoms.  There was no evidence of hammertoes, Morton's neuroma, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner indicated that the functional impairment of the left foot was not such that he would be equally well served with an amputation with prosthesis.  X-rays of the left foot revealed no abnormal findings.  The examiner diagnosed the Veteran with fracture, left third metatarsal, now with plantar calcaneal spur.  In relation to impact on work, the examiner indicated that the Veteran's foot condition impacted his ability for prolonged ambulation (standing, walking, running).  The examiner also noted that the Veteran's gait was slightly antalgic due to left foot pain. 

At the Board hearing in July 2014, the Veteran testified that he had to be cautious when moving around and that his left leg was completely numb.  He said that he always felt like he was walking on gravel or was barefoot.  He said that part of his foot was numb and that he had constant irritation and chronic pain and discomfort, which he estimated as 5/10 on the pain scale. He took Aleve to treat the discomfort. 

On a VA DBQ (disability benefits questionnaire) examination in November 2015, the diagnoses included hallux valgus, left foot, and status post fracture third metatarsal bone, healed, with residual metatarsalgia.  It was noted that the Veteran had mild to moderate symptoms due to hallux valgus of the left foot, and that his status post fracture left third metatarsal bone was radiographically healed, however, he had moderate residual metatarsalgia.  The Veteran reported flare-ups or functional loss or impairment upon prolonged standing or walking.  The examiner found there was no Morton's neuroma.  The examiner found that the foot condition did not chronically compromise weight bearing, but required arch supports, orthotics, or shoe modifications.  The examiner found that there was functional loss, due to pain on weight-bearing that interfered with standing on the left side and caused a lack of endurance on the left side.  The examiner responded "yes" to the question of whether there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups, or when the foot is used repeatedly over a period of time, noting that this affected the Veteran's ability for prolonged standing or walking.  X-rays from 2013 noted no degenerative or traumatic arthritis.  The examiner opined that the Veteran's current left leg and left foot numbness was less likely than not proximately due to or the result of his service-connected left foot fracture condition.  For rationale, the examiner noted that the Veteran's left leg numbness was due to his chronic lumbar radiculopathy condition, and that the service-connected left foot fracture condition would not medically explain nor would it cause the development of left upper leg symptoms.  The examiner also noted that a previous lumbar MRI and EMG of the left lower extremity demonstrated the Veteran has a chronic lumbar left-sided L5 radiculopathy condition which would certainly explain the symptom of left leg (to include the left foot) numbness.  The examiner additionally noted that the Veteran had numbness of the bilateral feet (and not just the left foot) and that this was most consistent with the diagnosis of bilateral idiopathic peripheral neuropathy of the lower extremities, which was a condition that was entirely unrelated to the Veteran's service-connected left foot fracture condition.  The examiner concluded that the Veteran's left leg and foot numbness was less likely than not secondary to or aggravated by his service-connected left foot fracture condition.

Based on positive opinions rendered in VA DBQ examinations dated in January 2016, by February 2016 rating decision, the RO granted service connection for peripheral neuropathy, left lower extremity, with femoral nerve impairment, and assigned a 10 percent rating, effective September 11, 2015; and denied a rating in excess of 20 percent for left sciatic radiculopathy (also claimed as numbness, left quadrant of thigh, and neuropathy).

III. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran has been assigned a 10 percent rating for his service-connected left foot fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2015).

Prior to March 15, 2013, the symptoms associated with the Veteran's left foot fracture are best described as moderate, and thus a rating in excess of 10 percent is not warranted, even when additional functional loss is considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995).  During the November 2007 VA examination, the Veteran described his pain as mild to moderate, with the highest pain of 6/10 with prolonged standing or walking.  On objective examination, there was some tenderness to palpation and tenderness, which was described as slight.  His gait was normal and there was no limited function in terms of standing or walking.  Furthermore, the January 2008 VA Rheumatoid Clinic record indicated that he had no frank joint complaints and no complaints regarding the left foot. 

Effective March 15, 2013, the Board finds that the symptoms associated with the Veteran's left foot fracture are best described as moderately severe, and thus a rating in excess of 20 percent is not warranted.  This is based primarily on the March 15, 2013 VA examination, which noted that the Veteran had an antalgic gait that was caused by the left foot condition.  Moreover, a rating in excess of 20 percent is not warranted, however, even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The examiner described the Veteran's gait as slightly antalgic, and x-ray findings were normal.  Furthermore, during the Board hearing, the Veteran estimated that his level of pain and discomfort was 5/10 on the pain scale.  At the November 2015 examination, the examiner determined there was functional loss, as evidenced by difficulty with prolonged standing or walking.  But the examiner determined the metatarsalgia was moderate, and noted that some of the pain was due to non-service-connected nerve disorders, both of which are now service-connected.  Thus, the Board does not find that his symptoms are overall characteristic of a severe foot disability; rather the symptoms more closely approximate moderately severe.  Additionally, as VA treatment records one year prior to this examination do not indicate treatment for this disability, the preponderance of the competent evidence of record does not show entitlement to a 20 percent evaluation prior to this time.

The Board notes that the Veteran has reported numbness in his left foot and lower extremity, which was separately addressed in a November 2015 VA examination.  Therein, the VA examiner opined that the Veteran's current left leg and foot numbness was less likely than not proximately due to or the result of his service-connected left foot fracture condition, finding that the left leg numbness was due to a chronic lumbar radiculopathy condition.  Additionally, by June 2013 rating decision, the RO granted service connection for left sciatic radiculopathy, and by February 2016 rating decision, the RO granted service connection for peripheral neuropathy, left lower extremity.  

Accordingly, these symptoms are not related to the evaluation of the disability on appeal.  Furthermore, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. 
§ 4.14.  A claimant may not be compensated twice for the same symptomatology as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  When a Veteran has separate and distinct manifestations attributable to the same injury, however, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The critical inquiry is whether any of the disabling symptomatology is duplicative or overlapping, and the Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  In light of the VA examiner's opinion from November 2015, which addressed the etiology of the Veteran's complaints of left leg numbness, as well as the prior grant of service connection for left sciatic radiculopathy and the 2016 grant of service connection for peripheral neuropathy of the left lower extremity, the Board finds that the Veteran's symptoms of left leg and foot numbness have been adequately addressed and compensated by the separate ratings assigned for peripheral neuropathy and radiculopathy of the left lower extremity.  Accordingly, to assign an additional separate rating for the Veteran's complaints of numbness of the left foot would result in pyramiding. 

The Board has considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  The evidence does not demonstrate flatfoot, weak foot, claw foot, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5277, 5278, 5281, and 5283 are not for application.  Furthermore, a rating in excess of 10 percent is not available for metatarsalgia (Morton's disease) and hallux valgus, even if Diagnostic Codes 5279 and 5280 were applicable.  In this case, the Board finds that the residuals of the left third metatarsal fracture are appropriately evaluated under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the Veteran's lay statements, and acknowledges that the Veteran is competent to report his observations with regard to his left foot.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that regard, the Board finds his statements consistent with the ratings assigned, and to the extent he argues his symptoms are more severe, his statements must be weighed against the other competent evidence of record.  The Board has considered the fact that the Veteran is a chiropractor and has had some medical training.  Here, however, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general (competent and credible) lay assertions regarding the severity of his left foot disability.  

The Board has considered referral for extraschedular consideration, however, finds that the record does not show that the left foot disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left foot disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  He has described symptomatology involving pain, weakness, swelling, and stiffness.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, supra.  Diagnostic Code 5284 for other foot injuries generally contemplates all musculoskeletal symptoms in determining whether a foot disability is moderate, moderately-severe, or severe.  As such, the Veteran's functional disability picture contemplates his pain, weakness, stiffness, and general discomfort, which impacts prolonged standing and walking.  To the extent the Veteran has complained of neurological symptoms, described as left foot and leg numbness, as noted above, that has been adequately compensated by the grant of service connection for peripheral neuropathy of the left lower extremity and for radiculopathy related to the back disability.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the service-connected left foot disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet. App. 111.

In sum, for the left foot fracture, the Board finds that a rating in excess of 10 percent is not warranted prior to March 15, 2013; and a rating in excess of 20 percent rating is not warranted from March 15, 2013.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; but finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Finally, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Veteran has not claimed, nor does the evidence indicate, that he is unemployable due to his service-connected left foot disability.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Accordingly, TDIU is not deemed to be a component of the current appeal.


ORDER

Prior to March 15, 2013, a rating in excess of 10 percent for residuals of a left third metatarsal fracture with plantar calcaneal spur is denied.

From March 15, 2013, a rating in excess of 20 percent rating for residuals of a left third metatarsal fracture with plantar calcaneal is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


